ORDER

PER CURIAM.
Appellant, Richard Brown, appeals the judgment of conviction for unlawful use of a weapon, RSMo § 571.030.1(1) (1994), entered by the Circuit Court of the City of St. Louis after a jury trial. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. Because an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rule 30.25(b).